ATTACHMENT to PTO-303 Advisory Action Before Filing of Appeal Brief
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments, filed on September 27, 2021, with respect to objections to claim 49 have been considered but they are not persuasive. Examiner suggests replacing 
a. “is a portable Wi-Fi hotspot” in claim 49 (line 13) with -- is of a portable Wi-Fi hotspot type --,
b. “is a portable Wi-Fi hotspot” in claim 49 (line 14-15) with -- is of the portable Wi-Fi hotspot type --, and
c. “is a portable Wi-Fi hotspot” in claim 49 (line 16-17) with -- is of the portable Wi-Fi hotspot type --.
3.	Applicant's arguments regarding rejection of claim 45, as amended, under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding claim 45, as amended, applicant argues that the claim is in condition for allowance, because applied references Shi ‘179 (US 2014/0086179), Wu ‘713 (CN105430713), and Bin ‘782 (CN105323782) do not disclose “the feedback information triggers: a prompt to be displayed on the second device indicating the first device is a portable Wi-Fi hotspot” and “an option to continue connecting to the Wi-Fi access point of the first device or to connect to a third device having a Wi-Fi access point” (See Remarks, page 10, para 2). 
Applicant argues that Shi ‘179 does not disclose “an option to continue connecting to the Wi-Fi access point of the first device or to connect to a third device having a Wi-Fi access point” (See Remarks, page 10, para 1). Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, Blatherwick ‘395 (US 6,269,395) teaches “an option to continue connecting to the Wi-Fi access point of the first device or to connect to a third device having a Wi-Fi access point” (col. 2:44-67 and 3:1-5, col. 6:28-32; a list of services provided through wireless access points is displayed on a user interface, providing a user with an option to select from the user interface to continue connecting to a first wireless access point or connect to another wireless access point).
Further, applicant argues that Shi ‘179 discloses that a terminal device displays the identification information of currently-connectable hotspots, rather than disclosing “indicating the first device is a portable Wi-Fi hotspot” (See Remarks, page 9, para 3). Based on the limited time authorized for the pilot program, examiner agrees that the amended limitation “the feedback information triggers: a prompt to be displayed on the second device indicating the first device is a portable Wi-Fi hotspot” of claim 45 appears to overcome the current grounds for rejection according to the cited sections of Shi ‘179. Examiner cannot determine allowability in the allotted amount of time. A further prior art search would be required.

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474